IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44665

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 527
                                                 )
       Plaintiff-Respondent,                     )   Filed: July 27, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
KALLEN J. HAZEL,                                 )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of one year, for felony escape, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth Ann Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Kallen J. Hazel pled guilty to felony escape. Idaho Code § 18-2505. The district court
sentenced Hazel to a unified term of five years with one year determinate. Hazel appeals
asserting that the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                 1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hazel’s judgment of conviction and sentence are affirmed.




                                                   2